Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 04/29/2020 in which claims 01-16 are pending ready for examination.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”). The claimed invention is directed to an abstract idea without significantly more. Claims (s) 1-16 is/are directed to the abstract idea of a mathematical concepts that collects information, analyze it, and displaying certain results of the collection analysis, as explained in detail below. 
Claims 1, 9 recites an abstract idea of “perform a spectral density reconstruction of an image of the object…, thereby reconstructing the spectral density of the object,” These apparatus and method recited as a whole is “computerized”, and of using a processor to implement the steps of the method.  
“The imaging apparatus may be any apparatus, which can be implemented in or be used for a computed tomography imaging spectroscopy (CTIS), and may include a processor (a central processing unit (CPU), graphics processing unit (GPU), multiple processors, or the like), a field programmable gate array (FPGA), or the like. It may also be a or include plurality of processors, as they may be 20 found in a computer or a server, or 1t may be one or a plurality of computers or servers, as in a computing center, a server farm, or the like.” (See Specification Page 3 Lines 16-21). This recites a computer that receives data and uses the Mathematical Concepts on the received data.
The recitation of “obtaining … diffraction grating,” are extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “obtaining … diffraction grating”, is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element obtaining … diffraction grating) when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)). 
Claims 2-7, 10-16 is/are directed to an extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See Specification Page 11; Figs. 2-5). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).

Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886